Title: To George Washington from Henry Babcock, 26 March 1781
From: Babcock, Henry
To: Washington, George


                  General Washington SirStonington 26th March 1781
                     
                  
                  I hope your Excellency is arrived safe at your Head Quarters in Windsor—Last Wednesday a British Officer (who was in Newport in Disguise when Your Excellency was there, and had a Party in Connecticut to have seized you, and carried You Prisoner to long Island) was carried by a whale Boat from Groton to long Island: the Persons who carried the British Officer over, were pursued by two of our Boats, but as he went up the Bank at Sag Harbour, our Boats were within 1/4 of a Mile of him, so that he but just escaped—Tho’ I should have been abundantly happy to have been honoured with your Excellencys Presence at my House, but as it now appears your Person would have been in Danger—I am happy that you did not.
                  The Persons from Groton that carried the British Officer over are taken into Custody.
                  I am told by one Mr Hazard who returned last Week from wrecking the Culloden Man of War, from which they have taken some Thousands £ mony in Cordage, Sails, Provisions, & a vast Quantity of Copper that the Inhabitants of Long Island assured him, that the Bedford Man of War, after being dismasted, sunk with all her Guns & Stores—I have this Day wrote Count Rochambeau mentioning the Affair to him, & imagine She may be weighed by two large Transport Ships.  I have the Honor to be with every Sentiment of the highest Esteem & profoundest Respect your Excellencys most obedient & most humble Servant
                  
                     Henry Babcock
                  
                  
                     P.S.  I have just received a Letter from Oliver Wolcott Esqr. Member of Congress from the State of Connecticut that the coining the Plate is now under Consideration—If your Excellency would just mention it in a Letter to the President I dare Say Congress would recommend it to the different States, the lower House of Connecticut have voted it.
                     If you have any Accounts from Monsieur Detouche’s Squadron will be extreamly obliged to your Excellency to desire Major Humphrys or some Gentleman of your Family to write me an Account of the same—Please to give my Compliments to Mr Harrison & Major Humphrys.  I am as mentioned above your tres humble et tres obeisant Serviteur
                  
                  
                     H. Babcock
                  
               